412 F.2d 401
UNITED STATES of America, Plaintiff and Appellee,v.Augustine R. TISNADO, Appellant.
No. 23306.
United States Court of Appeals Ninth Circuit.
June 24, 1969.
Rehearing Denied July 15, 1969.

Fred J. Hermes (argued), San Rafael, Cal., for appellant.
Lawrence F. Turoff (argued), Asst. U. S. Atty., Edward E. Davis, U. S. Atty., Morton Sitver, Asst. U. S. Atty., Phoenix, Ariz., for appellee.
Before CHAMBERS and BROWNING, Circuit Judges, and BYRNE, District Judge.
PER CURIAM:


1
The trial judge ordered that Tisnado's prison sentence for conspiracy to commit bank robbery begin after he completed a state prison sentence. The state of Arizona and the federal court were concurrently passing Tisnado back and forth in 1967 for criminal proceedings.


2
It seems to be Tisnado's argument that the federal court should have kept him when it had him or should have made the sentence concurrent with the state sentence.


3
The argument is made as well as it could be. But we reject it.


4
In our view Strand v. Schmittroth, 9 Cir., 251 F.2d 590, cited by both parties, indicates the district court proceeded quite properly. Tisnado had no two-for-one right and the courts should lean to avoiding conflicts with co-ordinate criminal jurisdictions.


5
The points are rejected and the judgment affirmed.